Citation Nr: 1536167	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for right hip deformity.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied an evaluation higher than 60 percent for right hip deformity.  The Veteran appeals for a higher evaluation.  

In addition, the Board notes that two issues were addressed in the Statement of the Case issued in July 2012; however, in his VA Form 9, the Veteran limited his appeal to the issue identified above.  As such, the issue of entitlement to an evaluation in excess of 20 percent for left knee instability is not before the Board.

The Board previously remanded the issue on appeal for additional development in December 2013 and December 2014.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

Throughout the appeal period, the Veteran's right hip deformity has not manifested intermediate ankylosis of the right hip.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for right hip deformity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5250 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claim in April 2010 and May 2010 letters.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in July 2010 and April 2015.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

The Veteran's right hip deformity has been currently evaluated as 60 percent disabling effective June 29, 1992, under 38 C.F.R. § 4.71a, Diagnostic Code 5250, for ankylosis of the hip, which is rated by analogy as the Veteran's right hip disability is not listed in the rating schedule.  See 38 C.F.R. § 4.20 (2015).

Diagnostic Code 5250 provides that ratings from 60 percent to 90 percent are assignable for ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250.

According to 38 C.F.R. § 4.71a, Plate II, normal flexion of the hip is to 125 degrees.  Normal abduction of the hip is to 45 degrees.

Other diagnostic codes pertaining to the hip and thigh that provide for an evaluation higher than 60 percent do not apply in this case as the evidence does not demonstrate flail joint of the hip (Diagnostic Code 5254) or impairment of the femur (Diagnostic Code 5255).  

The Veteran is seeking a higher evaluation for his right hip deformity.  He asserts that he experiences pain, discomfort, and weakness when walking or standing.  He said that his right hip contributes to his increased blood pressure and feeling very depressed, because he is limited in his daily activities.  See September 2012 VA Form 9 and May 2013 Veteran's statement.  

At a July 2010 VA examination, the Veteran complained of right hip pain, weakness, deformity, locking, increased heat, redness, and tenderness.  The Veteran treated his right hip symptoms with medications and physical therapy and used a cane to aid with ambulation.  The Veteran denied any flare-ups.  He reported being hospitalized for right hip pain control.  He was able to stand for approximately 20 minutes and to walk for approximately 500 feet.  His wife helped him to dress.  

Upon objective evaluation, the July 2010 VA examiner observed that the Veteran walked with an antalgic gait and found weakness and severe atrophy of the quadriceps muscles.  No edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, or drainage was noted.  Range of motion testing revealed right hip flexion at 100 degrees, extension at 22 degrees, adduction and abduction at 18 degrees, external rotation at 34 degrees, and internal rotation at 16 degrees.  Upon repetitive use testing, the range of motion of the Veteran's right hip flexion, extension, abduction, and external rotation did not change; but, his adduction was further limited to 13 degrees and his internal rotation was improved to 19 degrees.  During the examination, the VA examiner found no pain, lack of endurance, or incoordination, but did note fatigue and weakness upon repetitive use.  Based on x-rays of the Veteran's right hip, the VA examiner found deformity of the right hip femoral head with degenerative changes and diagnosed the Veteran with deconditioned right hip and thigh.  

VA treatment records from September 2010 to April 2015 document that the Veteran continued to seek treatment for right hip pain.  An April 2015 treatment record reflects that the Veteran needed right hip surgery, but wanted to wait.  He was currently treating his symptoms with one extra strength Tylenol twice daily as he had gastrointestinal problems on Naprosyn.  

The Veteran was afforded another VA examination in April 2015 to evaluate his right hip.  The Veteran reported flare-ups of his right hip pain.  Even using his cane, which was used constantly to offload his right hip, the Veteran said he was unable to walk more than 20 yards.  

Upon objective evaluation, the April 2015 VA examiner found localized tenderness at the right greater trochanter, but no crepitus, ankylosis, or muscle atrophy.  The VA examiner noted a reduction in muscle strength with testing results showing 2/5.  Range of motion testing revealed flexion at 10 degrees with pain, extension at 5 degrees with pain, adduction and abduction at 20 degrees with pain, and external and internal rotation at 10 degrees with pain.  The Veteran was unable to perform repetitive use testing due to right hip stiffness and painful knee bends.  The VA examiner noted pain with weight-bearing and at rest, weakened movement, instability of station, disturbance of locomotion, and interference with sitting and standing.  

During a bone length examination, the April 2015 VA examiner found that the Veteran had a leg length discrepancy measured at 90 centimeters (cm) in his right leg and 93 cm in his left leg.  His shortened right lower extremity was due to severe degeneration of the right femoral head, the femoral neck as well as the right acetabulum.  The VA examiner also noted that the Veteran had a baseline stinging or stabbing pain rated at 7 out of 10, which flared up to a 9 out of 10 after walking approximately 20 yards even using his cane to offload his right hip.  Based on the Veteran's flare-up of pain radiating down the lateral right thigh to the lateral right ankle, the VA examiner found that it suggested a neuropathic component.  

The VA examiner found that the Veteran's right hip deformity impacted his ability to work, because he was unable to walk more than 20 feet or to sit straight in a straight backed chair.  The VA examiner did note that the Veteran was able to sit in a recliner chair.  The VA examiner concluded that the Veteran was not limited or precluded from sedentary or clerical occupations.  

Based on a careful review of all of the evidence, the Board finds that, throughout the appeal period, the Veteran's right hip deformity does not warrant a 70 percent evaluation.  In other words, the Veteran's right hip deformity does not manifest intermediate ankylosis.  Indeed, at his June 2010 VA examination, the Veteran's right hip deformity actually demonstrated improvement as the objective medical evidence revealed flexion at 100 degrees with no change upon repetitive use.  Although the evidence at his most recent April 2015 VA examination shows that the Veteran had a significant deterioration in his range of motion from his June 2010 VA examination and that he was unable to perform repetitive use testing, the Veteran's right hip deformity is currently evaluated at 60 percent, which is the maximum evaluation for limitation of motion.  Therefore, further Deluca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  As no objective evidence of ankylosis was found during this period, despite the Veteran's worsening right hip symptoms, the Veteran is not entitled to a higher evaluation for his service-connected right hip deformity.  Thus, the Veteran's right hip deformity is no more than 60 percent disabling.  

A separate rating could be assigned for shortening of the right leg, if such was warranted, as this would represent additional impairment not contemplated by the current diagnostic code.  Diagnostic Code 5275 provides a 10 percent rating for shortening of the leg by 11/4 - 2 inches (3.2 cms. - 5.1 cms.).  The VA examination showed the Veteran's right leg is 3 cms. Shorter than the left leg.  However, the rating schedule provides a very specific finding of 3.2 cms. as warranting a compensable rating, and the Board is bound by the schedule.  Therefore, although the Veteran clearly has a shorter right leg, a separate rating is not warranted at this time.

The Board has considered whether the Veteran's right hip deformity presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected right hip deformity is manifested by symptoms of chronic pain, weakness, stiffness, deformity, tenderness, and instability, which prevents prolonged walking or standing despite the constant use of a cane.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5250.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to an evaluation in excess of 60 percent for right hip deformity is denied.


___________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


